Citation Nr: 9916184	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K. W.



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1975.

This appeal arises from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The veteran's claim for bilateral hearing loss was deferred 
by the September 1994 RO decision.  A November 1994 RO 
decision denied service connection for a bilateral hearing 
loss.  A timely notice of disagreement (NOD) with that 
determination was filed in November 1995.  Service connection 
for left ear hearing loss was granted by a July 1997 RO 
decision.  An NOD as to the assigned evaluation was filed in 
August 1997, and a statement of the case was issued in 
September 1997.  No substantive appeal was filed within one 
year of the veteran's notification of that determination.  
Accordingly, the Board does not have jurisdiction of this 
claim.  See 38 U.S.C. § 7105(d)(3) (West 1991); see also Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); Rowell v. Principi, 4 
Vet. App. 9, 17 (1993).  Service connection for right ear 
hearing loss was granted by a September 1998 RO decision.  No 
NOD was filed as to the assigned evaluation or the effective 
date.  Accordingly, as the Board's jurisdiction derives from 
a claimant's NOD, it does not have jurisdiction of that 
matter; it is not before the Board.  See 38 U.S.C.A. 
§ 7105(a)(b)(1); see also Marsh v. West, 11 Vet. App. 468, 
470 (1998); Garlejo v. Brown, 10 Vet. App. 229, 232 (1997).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any 
currently diagnosed left knee disorder and an inservice 
injury or disease or any other incident of service.

3.  There is no medical evidence of a nexus between any 
currently diagnosed bilateral ankle disorder and an inservice 
injury or disease or any other incident of service.

4.  The veteran has an 8th grade education.

5.  The veteran is currently service connected for tinnitus, 
rated as 10 percent disabling; and a bilateral hearing loss, 
rated as noncompensable.

6.  The veteran's other, non-service connected disorders are 
degenerative joint disease, lumbar spine, rated as 10 percent 
disabling; multiple joint arthralgia (right knee and cervical 
spine)/fibromalagia (left leg, left knee, bilateral ankle, 
thoracic spine, bilateral shoulders, bilateral arms), rated 
as 10 percent disabling; headaches, rated as 10 percent 
disabling; a left knee disorder, rated as noncompensable; 
bilateral pes planus, rated as noncompensable; bilateral 
hallux valgus, rated as noncompensable; and a bilateral ankle 
disorder, rated as noncompensable.

7.  The veteran is currently employed.

8.  The veteran is not permanently and totally disabled or 
unemployable due to disabilities.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The veteran's claim for service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

3.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521(a) (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342, 4.15-4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that documentation, consisting of 
copies of the veteran's service medical records, a VA Form 
21-4138 statement, and a statement as to an RO personal 
hearing, were forwarded to the Board after certification of 
his appeal and transmittal of his claims file to the Board, 
and without a waiver of RO consideration.  The Board notes, 
however, that the service medical records were previously of 
record, that his statement is as to his contentions, which 
have previously been considered, and that the veteran was 
afforded an RO hearing in August 1996.  When the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice of that issue and 
whether the claimant would be prejudiced by lack of such 
notice.  See Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. 
Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 393-395 (1993).  Since the newly submitted evidence 
has previously been considered by the RO, and as the veteran 
presented evidence and testimony at his RO personal hearing 
on each issue on appeal, the veteran is not prejudiced by the 
Board's consideration of this evidence.


I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain his pre-
induction October 1973 medical history report, in which he 
reported a history of cramps in his legs and a sprained 
ankle.  A February 1974 report indicates he was seen for 
complaints of "growing pains" in his legs, i.e., pains 
going through his knee caps and shooting down his calves into 
his ankles.  The impression was pes planus.  A March 1974 
report also indicates feet, ankle, and leg pain complaints, 
and a report by the veteran of ankle, calf, and arch pain 
"of many years' duration."  A June 1974 report indicates 
complaints of pain in both ankles, his lower legs, and his 
knees.  X-rays of both feet were performed, which were noted 
to be within normal limits, with some pronation.  A note on 
that report indicates he complained of persistent pain, but 
admitted to not wearing his ripple sole shoes.  An 
examination revealed mild heel valgus bilaterally, with 
forefoot pronation, good range of motion, no talo navicular 
pain, and findings of mild flat feet.  The recommendation was 
the use of prescribed devices.  A February 1975 report 
indicates the veteran complained of trauma to his knee (which 
knee not specified) the evening before.  Discoloration of the 
inner knee area, which was noted to be tender and painful, 
was indicated.  The assessment was bruise of the medial 
collateral ligament; the recommendation was for salicylates 
for pain, an Ace wrap, and to keep off his leg for two days.  
There is no follow-up report as to this injury.  His July 
1975 discharge physical examination report indicates that 
upon clinical evaluation his lower extremities were found to 
be normal.  While he reported on his discharge June 1975 
medical history report a history of swollen or painful 
joints, and cramps in his legs, there is no notation of any 
left knee problems.  Other reports indicate he was medically 
discharged due to pain in his feet, etiology unknown.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

No medical treatment reports concerning the left knee or 
bilateral ankle have been submitted from the date of the 
veteran's discharge in July 1975 to the VA examination of 
July 1994, a period of some nineteen years.

A July 1994 VA examination report indicates the veteran 
reported being employed part-time, having left knee pain in 
1972 (prior to his entry onto active duty), and having pain 
in his left knee in 1992 due to his civilian job.  He 
reported ankle pain since 1973.  X-rays of the knee and 
ankles were normal.  The diagnosis was arthralgia, bilateral 
knees and ankles.  There is no opinion in this report 
relating arthralgia, bilateral knees and ankles, to the 
veteran's military service, or any incident of that service.

April 1995 through July 1998 VA treatment reports contain 
diagnoses of myofascial pain syndrome, fibromyalgia syndrome, 
multiple joint arthralgia, and polyarthralgia, but none 
contain any objective findings of any abnormalities.  
Arthralgia is defined as pain in a joint.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

During his August 1996 personal hearing the veteran and his 
wife testified as to his multiple joint pain during service 
and after, and how it affects his employment.  He also 
testified that he had declined VA physical therapy because he 
did not feel it was worth the trip.

During a January 1998 VA orthopedic examination he reported 
being told by VA doctors that he had degenerative joint 
disease.  The examiner reviewed the July 1994 X-ray reports, 
and noted the knees and ankles were normal at that time.  
January 1998 X-rays of the ankles were normal.  The diagnosis 
was arthralgia involving multiple joints.  There is no 
opinion in this report relating arthralgia, bilateral knees 
and ankles, to the veteran's military service, or any 
incident of that service.

Thus, the evidence indicates any inservice left knee or 
bilateral ankle complaints were either related to his 
bilateral foot disorder, or were acute and transitory and 
resolved prior to his discharge.  His discharge physical 
examination report indicates his lower extremities were found 
to be normal upon clinical evaluation, arthritis of the left 
knee or bilateral ankles has not been revealed by X-ray 
reports, and there is no medical evidence of complaints of or 
treatment for the left knee or bilateral ankles from the date 
of the veteran's discharge in July 1975 to the VA examination 
of July 1994, a period of some nineteen years.  Most 
significantly, however, there is no medical opinion of record 
relating any current joint pain or any other disorder of the 
left knee or bilateral ankles to the veteran's active duty 
military service, or any incident of that service.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claims for service connection for left knee and bilateral 
ankle disorders must be denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

The Board notes the veteran's service representative's 
arguments concerning the duty to assist and to afford the 
veteran the benefit of reasonable doubt in connection with 
his service connection claims.  The Board notes, however, 
that these contentions have been addressed by the United 
States Court of Appeals for the Federal Circuit in the case 
of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  That 
decision held that only a person who has submitted a well 
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a) or the reasonable doubt provisions of 
38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As indicated 
herein, the United States Supreme Court decided not to hear 
this case; hence, it is now the law of the land.

I.  NSC Pension

VA shall pay pension to financially qualified veterans of a 
period of war who are permanently and totally disabled from 
non-service connected disability not the result of their own 
willful misconduct.  38 U.S.C.A. § 1521(a).  There are three 
alternative bases upon which a permanent and total disability 
for pension purposes may be established.  One way is to 
establish, by use of the appropriate diagnostic codes of the 
VA Schedule For Rating Disabilities, that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 
4.15.  That is, each disability is rated under the 
appropriate diagnostic code, and then combined to determine 
if the veteran holds a combined one-hundred percent schedular 
evaluation for pension purposes.

Where a veteran does not satisfy the criteria for a combined 
schedular one-hundred percent evaluation for pension 
purposes, he may qualify for a permanent and total disability 
rating for pension purposes if he has a lifetime impairment 
which precludes him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Full consideration must be given to unusual physical 
or mental effects in individual cases.  38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one-hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if the ratings for a veteran's disabilities 
fail to meet the just described percentage standards, but the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors, a 
permanent and total disability rating for pension purposes is 
authorized to be granted on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  38 C.F.R. § 3.342.

During the veteran's July 1994 VA examination he reported 
being employed on a part-time basis.  During his August 1996 
personal hearing he reported his full-time employment ended 
in 1991, but that he still did part time farm work; and that 
he had not applied for Social Security disability benefits.  
A June 1998 treatment report indicates the veteran reported 
he currently worked in a grocery store.  A July 1998 
treatment report indicates the veteran reported "a new work 
schedule," and that if he took Elavil he would have to use 
an alarm clock.

Thus, the Board finds the evidence clearly and unequivocally 
indicates the veteran is currently employed.  Hence, he does 
not meet the criteria of permanent and total disability from 
non-service connected disability, which is required for a 
non-service connected pension, and his claim for that benefit 
must be denied.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

A permanent and total disability rating for pension purposes 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

